United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3477
                                    ___________

Repoleon Gilbert,                        *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         * Appeal from the United States
Bill Terry, Classification Officer,      * District Court for the
Cummins Unit, Arkansas Department        * Eastern District of Arkansas.
of Correction; Marshall Dale Reed,       *
Warden, Cummins Unit, Arkansas           *     [UNPUBLISHED]
Department of Correction; Larry Norris, *
Director, Arkansas Department of         *
Correction,                              *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: January 7, 1998
                              Filed: January 9, 1998
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


       In this 42 U.S.C. § 1983 action, Repoleon Gilbert alleged prison officials
retaliated against him for assisting inmates in the grievance procedure and with other
legal matters, and gave him job assignments beyond his physical capabilities. After a
bench trial, the district court entered judgment dismissing Gilbert&s complaint in
accordance with the court&s written findings. On appeal, Gilbert did not provide a trial
transcript. Instead, he moved for preparation of one at government expense after fully
briefing the issues he raises. After careful review of the briefs and the district court file,
we deny the motion for a transcript, and affirm the district court&s judgment. See 8th
Cir. R. 47B. We also deny appellees& motion to dismiss this appeal as moot.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-